Name: 96/294/EC: Commission Decision of 6 May 1996 terminating the anti-dumping proceeding concerning imports of furfuryl alcohol originating in the People' s Republic of China and Thailand
 Type: Decision
 Subject Matter: competition;  Asia and Oceania;  chemistry;  trade
 Date Published: 1996-05-07

 Avis juridique important|31996D029496/294/EC: Commission Decision of 6 May 1996 terminating the anti-dumping proceeding concerning imports of furfuryl alcohol originating in the People' s Republic of China and Thailand Official Journal L 112 , 07/05/1996 P. 0018 - 0019COMMISSION DECISION of 6 May 1996 terminating the anti-dumping proceeding concerning imports of furfuryl alcohol originating in the People's Republic of China and Thailand (96/294/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 23 thereof,Having regard to Council Regulation (EC) No 3283/94 of 22 December 1994 on protection against dumped imports from countries not members of the European Community (2), as last amended by Regulation (EC) No 1251/95 (3), and in particular Articles 5 and 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE (1) In November 1994, the Commission received a complaint concerning alleged injurious dumping by imports of furfuryl alcohol originating in the People's Republic of China and Thailand.The complaint was lodged by Quaker Oats Chemicals Inc., on behalf of its production branch operating in the Community, which represented 80 % of Community production of furfuryl alcohol.The complaint contained sufficient evidence of dumping by the imports concerned and of material injury resulting therefrom to justify the initiation of an anti-dumping proceeding.(2) The Commission, after consultation, accordingly announced by a notice published in the Official Journal of the European Communities (4) the initiation of an anti-dumping proceeding with regard to the imports concerned by the complaint and commenced an investigation.(3) The People's Republic of China being regarded as a non-market economy country, the complainant proposed for the establishment of normal value Thailand as analogue country having a market economy. Thailand was considered an appropriate choice.(4) The investigation period chosen for the determination of dumping was 1 January to 31 December 1994.(5) The Commission officially advised the exporters and importers known to be concerned, the representatives of the exporting countries and the complainant of the initiation of the proceeding, and gave the parties directly concerned the opportunity to make their views known in writing and to request a hearing.(6) The Commission sent questionnaires to parties known to be concerned and received replies from the complainant Community producer, from one exporter in Thailand and from three importers in the Community.(7) The Commission carried out investigations at the Community producer's premises, in order to verify the response to the questionnaire.B. PRODUCT UNDER CONSIDERATION (8) The product covered by the complaint and the notice of initiation is furfuryl alcohol, a chemical belonging to the heterocyclic compound family called 'furans`. The product falls under CN code 2932 13 00.C. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (9) In the course of the investigation, by a letter of 3 November 1995, the complainant Community producer withdrew the complaint and requested the termination of the anti-dumping proceeding. This was done on the grounds that changed market conditions have resulted in an abatement of the alleged injurious effects of the imports concerned which makes unnecessary, for the time being, the relief sought by the complainant.(10) Following the withdrawal of the complaint, the Commission considered whether the termination of the proceeding without the adoption of protective measures would not be in the Community interest.(11) Interested parties were informed of the essential facts and considerations on the basis of which the Commission intended to terminate the proceeding and were given the opportunity to comment. No information was received indicating that such termination would not be in the Community interest.(12) The Advisory Committee has been consulted and has raised no objection.(13) In the light of the above, the Commission, in accordance with Article 9 of Council Regulation (EC) No 3283/94, concludes that protective measures are unnecessary and that the proceeding should be terminated,HAS DECIDED AS FOLLOWS:Sole Article The anti-dumping proceeding concerning imports of furfuryl alcohol falling under CN code 2932 13 00 and originating in the People's Republic of China and Thailand is hereby terminated.Done at Brussels, 6 May 1996.For the CommissionLeon BRITTANVice-President(1) OJ No L 56, 6. 3. 1996, p. 1.(2) OJ No L 349, 31. 12. 1994, p. 1.(3) OJ No L 122, 2. 6. 1995, p. 1.(4) OJ No C 95, 19. 4. 1995, p. 4.